DETAILED ACTION
This action is in reply to Applicant’s Request for Continued Examination submitted 27 September 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bi-directional driver" in on lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim. Additionally this newly added limitation “the bi-directional driver” is not clear, because line 11 recites “a bi-directional driver”, so it is not clear if these are the same or different bi-directional drivers.
Claim 9 recites the limitation "the first external device" in on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 2-11, they depend from Claim 1 and are also rejected for the reason stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. US 2017/0133889, in view of Nahidipour US 2014/0001874.
Regarding Claims 1 and 12, Yeo teaches a wireless power transceiver device (wireless power transceiver 230, fig. 2), comprising: 
an energy module (battery 293, fig. 2); 
a magnetic interfacing unit comprising at least one transceiver coil (first coil 231a or second coil 232a, fig. 2); 
a controller (controller 210, fig. 2) coupled to the magnetic interfacing unit, and configured to generate one of a first control signal or a second control signal (control signal, refer to [0128]) to control a bi-directional driver (230, fig. 2); 
a bi-directional driver (conversion circuit 220, fig. 2) coupled to the magnetic interfacing unit and the controller, and configured to: 
obtain energy from the energy module and output at least one of a first AC signal having a first frequency or a second AC signal having a second frequency different from the first frequency through the at least one transceiver coil if the first control signal is received from the controller (wireless transmission mode …output a control signal capable of controlling the conversion circuit 220 so that the conversion circuit 220 may generate AC power corresponding to the relevant frequency and/or relevant wireless charging scheme, refer to [0127] and [0130]); and 
receive at least one of the first AC signal having the first frequency or the second AC signal having the second frequency through the at least one transceiver coil and output energy to the energy module if the controller generates the second control signal (wireless power reception mode … If the controller 210 determines the wireless power reception mode, the controller 210 may control the transmission/reception switch 240 to switch a connection path of the conversion circuit 220 to the buck converter 291.  In the wireless power reception mode, the electronic device 200 may receive wireless power through the wireless power transceiver 230 (e.g., via a first coil 231a, a second coil 232a, etc. in a first wireless power transceiver 231, a second wireless power transceiver 232, etc., respectively, refer to [0113]-[0114]).
Yeo however is silent wherein the controller receives at least a first parameter associated with the energy module and at least a second parameter from an external device, and generate one of a first control signal or a second control signal to control the bi-directional driver based, at least in part, on a comparison of the first parameter and the second parameter.
Nahidipour teaches wherein the controller (controller module 230, fig. 2A) receives at least a first parameter (via sensor module 250, fig. 2A) associated with the energy module (power storage module 240, fig. 2A) and at least a second parameter from an external device (external device, refer to [0038]), and generate one of a first control signal or a second control signal to control the bi-directional driver based, at least in part, on a comparison of the first parameter and the second parameter (the mobile device 200 includes a sensor module 250. The sensor module 250 determines an amount of power received/transmitted by the mobile device 200. In an embodiment, the sensor module 250 monitors the power storage module 240, and detects any change in stored charge. In other embodiments, the sensor module 250 may additionally or alternatively be connected to the power transceiver module 210 for determining an amount of power transmitted/received independent of power consumed by the mobile device 200. The sensor module 250 reports the sensed power amounts to a controller module, such as controller module 230. The controller module 230 provides control functionality to the power transceiver module 210 based on information received from an initiation module 220 and/or the sensor module 250. The initiation module 220 establishes initial communication with the external device and receives information regarding power transfer parameters associated with the external device. Using these initialization parameters and/or the power amounts detected by the sensing module 250, the controller module 230 controls the operation of the power transceiver module 210, refer to [0037]-[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the arrangement as taught by Nahidipour with the wireless transceiver device of Yeo in order to provide improved control of wirelessly powering devices.
Regarding Claim 2, the combination of Yeo and Nahidipour teaches all of the limitations of Claim 1, and further teaches wherein the energy module is coupled to the controller and the bi-directional driver and wherein the energy module is configured to: transmit a DC signal to the bi-directional driver when the controller transmits the first control signal; and receive the DC signal from the bi-directional driver when the controller generates the second control signal to the bi-directional driver (fig. 2A and [0036], [0060], [0062], and [0064] of Nahidipour).
Regarding Claim 3, the combination of Yeo and Nahidipour teaches all of the limitations of Claim 2 and further teaches wherein the controller is configured to: receive the one first parameter from the energy module; and receive the second parameter from the external device, refer to refer to [0037]-[0038] of Nahidipour).
Regarding Claims 4 and 13, the combination of Yeo and Nahidipour teaches all of the limitations of Claims 3 and 12 and further teaches wherein the bi-directional driver comprises a bridge circuit comprising a first leg of switches, a second leg of switches, and a third leg of switches (220, fig. 2 of Yeo).
Regarding Claim 18, the combination of Yeo and Nahidipour teaches all of the limitations of Claim 12 and further teaches wherein said generating one of a first control signal or a second control signal includes generating the first control signal when the at least one second parameter indicating a second state of charge of the external device is less than the at least one first parameter indicating a first state of charge of the energy module (figs. 15A-15E and refer to [0175]-[0189] and [0037]-[0038] of Nahidipour).

Regarding Claim 19, the combination of Yeo and Nahidipour teaches all of the limitations of Claim 18 and further teaches comprising generating the second control signal if the at least one second parameter indicating the second state of charge of one of the external devices is greater than the at least one first parameter indicating the first state of charge of the energy module (figs. 15A-15E and refer to [0175]-[0189] and [0037]-[0038] of Nahidipour).
Regarding Claim 5, the combination of Yeo and Nahidipour teaches all of the limitations of Claim 4 and further teaches wherein the bridge circuit comprises a third leg of switches coupled in parallel to the first leg of switches and the second leg of switches, wherein the third leg of switches is configured to tap the at least one transceiver coil at a predefined location to vary a number of turns of the at least one transceiver coil (fig. 2 of Yeo).
Regarding Claims 6 and 14, the combination of Yeo and Nahidipour teaches all of the limitations of Claims 5 and 13 and further teaches wherein the bi-directional driver is configured to: control the first leg of switches and the third leg of switches to drive a first number of turns of the at least one transceiver coil to transmit at least one of the first AC signal and the second AC signal to one of the external devices if the first control signal is received from the controller (figs. 15A-15E and refer to [0175]-[0189] of Yeo).
Regarding Claims 7 and 15, the combination of Yeo and Nahidipour teaches all of the limitations of Claims 6 and 14 and further teaches wherein the bi-directional driver is configured to: control the second leg of switches and the third leg of switches to drive a second number of turns of the at least one transceiver coil to receive at least one of the first AC signal or the second AC signal from the external device when the second control signal is received from the controller, wherein the second number of turns is greater than the first number of turns (refer to [0137]-[0173] of Yeo).
Regarding Claims 8 and 16, the combination of Yeo and Nahidipour teaches all of the limitations of Claims 7 and 12 and further teaches wherein the bi-directional driver is configured to: receive the DC signal of an input power from the energy module when the first control signal is received from the controller; convert the DC signal to at least one of the first AC signal having the first frequency or the second AC signal having the second frequency; and transmit at least one of the first AC signal having the first frequency and the second AC signal having the second frequency to the external device through the at least one transceiver coil (figs. 15A-15E and refer to [0175]-[0189] of Yeo).
Regarding Claims 9 and 17, the combination of Yeo and Nahidipour teaches all of the limitations of Claims 1 and 12 and further teaches wherein the bi-directional driver is configured to: receive one of the first AC signal having the first frequency and the second AC signal having the second frequency from the first external device through the at least one transceiver coil when the second control signal is received from the controller; convert one of the first AC signal or the second AC signal to a DC signal; and charge the energy module using the converted DC signal (figs. 15A-15E and refer to [0175]-[0189] of Yeo).
Regarding Claim 10, the combination of Yeo and Nahidipour teaches all of the limitations of Claim 1 and further teaches wherein the at least one transceiver coil is magnetically coupled to at least one coil of the external device (refer to [0006] or [0039] of Yeo and [0029], [0102], or [0104] of Nahidipour).
Regarding Claim 11, the combination of Yeo and Nahidipour teaches all of the limitations of Claim 1 and further teaches wherein the first parameter comprises at least one member selected from a group consisting of a first state of charge of the energy module, power of the energy module, voltage of the energy module, and frequency band type of the wireless power transceiver device and the second parameter comprises at least one member selected from a group consisting of a second state of charge of one of the external devices, power of one of the external devices, voltage of one of the external devices, and frequency band type of one of the external devices (refer to [0191]-[0199] of Yeo and [0037]-[0038] of Nahidipour).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
4 October 2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836